Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure filed on 10/09/2020 is objected to because it reads like a claim (use of at least semicolon “;”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in paragraph [0060], line before last recites “network device 103” which should be changed to --network device 102--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See at least [0230] and/or [0246] of the specification of the publication of instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 15-20 are objected to because of the following informalities:  
In claim 15 line 13, the term "the first" need to be changed to --the second—since the second parameter is the one directed to the uplink control information.
Claims 16-20 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 12-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "correspondingly" in line 3.  It is not clear what correspondence meant by the limitation and thus makes the claim vague and indefinite.  Moreover, the claim recites the terms “the second non-orthogonal access parameter” and “a second non-orthogonal access parameter” interchangeably and it is not clear if they refer to each other or a different element.  Therefore, it is not known the metes and the bounds of the claimed language.  Similar issues occur in claim 12.
Claim 6 now depends from claim 4 and wherein claim 6 recites the terms “the first uplink control information” and “the second uplink control information” that have no antecedent basis.  Moreover, the claim recites the terms “the second time-frequency resource” and “a second time-frequency resource” interchangeably and it is not clear if they refer to each other or a different element.  Therefore, it is not known the metes and the bounds of the claimed language.
Claim 20 is vague and indefinite because it recites the terms “the second non-orthogonal access parameter” in line 4 and “a second non-orthogonal access parameter” in lines 5 and 6 which is not clear if they refer to each other or a different element.  Therefore, it is not known the metes and the bounds of the claimed language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 a1 as being anticipated by Kim et al (US 2016/0381674), hereinafter referred to as Kim.
For claim 1, Kim discloses a method for transmitting an uplink signal (see at least title; transmitting uplink), comprising: generating, based on a first non-orthogonal access parameter, a signal that carries uplink data, wherein the signal that carries the uplink data occupies a first time-frequency resource (see at least [0067]-[0068]; receiving at least PDCCH/PDSCH and wherein at least PDCCH comprises of DCI (claimed first parameter) (see at least [0086]) and based on that generating at least PUSCH (claimed uplink data) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed first time-frequency resource)); generating, based on a second non-
For claim 2, Kim further discloses wherein the first non- orthogonal access parameter and the second non-orthogonal access parameter comprise at least one of: different non-orthogonal access spreading factors; different bit-group-to-symbol-group mapping rules; different interleaving parameters; different scrambling parameters; or different transmit powers (see at least [0097] and/or Table 3; plurality of different formats/description: at least power commands for PUCCH and PUSCH and/or [0311]-[0314]; different powers).

For claim 4, Kim further discloses determining the second time-frequency resource based on a type of the uplink control information (see at least [0322]; the overlapping (claimed determining) is based on at least type of UCI).
For claim 5, Kim further discloses the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]; UCI includes at least ACK/NACK and SR…); and correspondingly, the determining the second non-orthogonal access parameter based on a type of the uplink control information comprises: determining, based on a type of the first uplink control information, a second non- orthogonal access parameter corresponding to the first uplink control information; and determining, based on a type of the second uplink control information, a second non-orthogonal access parameter corresponding to the second uplink control information (see at least [0311]; determining (increase) of transmit power (claimed parameter) is based on type of UCI (claimed type of uplink control information) 
And/or at least [0133]-[0141]; plurality of different formats (claimed parameters) based on type of UCI).
For claim 6, Kim further discloses determining, based on the type of the first uplink control information, a second time- frequency resource occupied by a signal that carries the first uplink control information; and determining, based on the type of the second uplink control information, a second time- frequency resource occupied by a 
For claim 7, Kim further discloses in the generating of the signal that carries the uplink control information, the first uplink control information and the second uplink control information are encoded as a whole (see at least [0067]-[0068]; generating/transmitting PUCCH (claimed whole) that comprises uplink control information (UCI) and/or abstract; multiplexing UCI in at least one subframe (whole)).
Claims 8-14 are rejected for same reasons as claims 1-7, respectively since Kim discloses a UE (claimed apparatus) that generates and sends uplink data and uplink control information to the eNB (see at least [0067]-[0068]).
For claim 15, Kim discloses a communications apparatus (see at least [0067]-[0068]; eNB), comprising: a first sending unit, configured to send first configuration information and second configuration information to a terminal device (see at least [0067]-[0068]; sending at least PDCCH/PDSCH and wherein at least PDCCH (claimed first/second configuration information) to a UE), wherein the first configuration information comprises information about a first non-orthogonal access parameter used to transmit uplink data and information about a first time-frequency resource used to transmit the uplink data (see at least [0067]-[0068]; PDCCH comprises of DCI (claimed first parameter) (see at least [0086]) and based on that generating by the UE at least PUSCH (claimed uplink data) and wherein at least [0089] discloses the use/allocation of uplink (UL) resources (claimed first time-frequency resource))), and the second 
Claims 16 and 18-19 are rejected for same reasons as claims 2, 4 and 3, respectively.

For claim 20, Kim further discloses wherein the uplink control information comprises first uplink control information and second uplink control information (see at least [0068]; UCI includes at least ACK/NACK and SR…); and the information about the second non-orthogonal access parameter used to transmit the uplink control information comprises information about a second non-orthogonal access parameter used to transmit the first uplink control information and information about a second non-orthogonal access parameter used to transmit the second uplink control information (see at least [0311]; determining (increase) of transmit power (claimed parameter) is based on type of UCI (claimed type of uplink control information) (at least [0133]-[0141]; plurality of different formats (claimed parameter) based on type of UCI).
	Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

 /HICHAM B FOUD/
Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467